People v Weber (2017 NY Slip Op 06387)





People v Weber


2017 NY Slip Op 06387


Decided on August 30, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
LEONARD B. AUSTIN
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2016-03806
2016-03807

[*1]The People of the State of New York, respondent,
vThomas Weber, appellant. (Ind. Nos. 990/15, 5007/15)


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Karla Lato of counsel), for respondent.
Eric T. Schneiderman, Attorney General, New York, NY (Alyson J. Gill and Michelle Maerov of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Suffolk County (Collins, J.), both imposed March 14, 2016, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 13 NY3d 257, 264; People v Little, 127 AD3d 1235, 1235-1236; People v Brown, 122 AD3d 133, 141) and, thus, does not preclude review of his excessive sentence claim. However, contrary to the defendant's contention, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., HALL, AUSTIN, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court